DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Restriction/Election
Applicant’s amendment filed March 25, 2022 cancelling claims 1-78 and adding new claims 79-93 is acknowledged.  Applicant’s election without traverse of Group IV, directed to Cas9 proteins comprising at least two bipartite NLS signals in the reply filed on March 25, 2022 is acknowledged.  Applicant indicates all new claims are directed to the elected invention.

Accordingly, claims 79-93 are pending and examined herein.

Priority and Effective Filing Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AlA). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 62555862 (filed September 8, 2017), 62568661 (filed October 5, 2017), and 62574936 (filed October 20, 2017) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The applications fail to provide support for the claims under examination since there is no disclosure therein of a method for engineering intracellular nucleic acid with a Cas9 protein with two bipartite nuclear localization signals (NLS).  The first evidence of support for a Cas9 protein with two bipartite NLS is the provisional application 62626792 (filed February 6, 2018).  As such, the effective filing date for claims 79-93 is February 6, 2018.

Objections to the Specifications
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0207].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 83 is objected to because of the following informalities: 
Claim 83 recites, “. . . that allow for the donor nucleic acid molecule the donor nucleic acid molecule to localize to the nucleus . . .”  “Donor nucleic acid molecule” is repeated, which is grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 79-81, 84-89 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al., Scientific Reports (2016), 6:31145 | DOI: 10.1038/srep31145, pages 1-13) in view of Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods) and Larias (US 20170137801 A1, published May 18, 2017).

Regarding claims 79, 87 and 88, Wang teaches a method of editing (i.e., engineering) the genome of the yeast C. neoformans (i.e., an intracellular nucleic acid in a cell) (Abstract; Figure 3).  Wang teaches expressing Cas9 tagged with a SV40 nuclear localization signal (NLS) (i.e., a monopartite NLS) at the N-terminus and a nucleoplasmin NLS (i.e., a bipartite NLS) at the C-terminus (Figure 1a; page 11, ¶2).  Wang teaches the NLS-Cas9-NLS binds to guide RNAs to target the endogenous genes ADE2, L41 and Tsp1 (Figure 1c). Wang teaches transforming (i.e., introducing into the cell) C. neoformans with linear plasmids encoding the CRISPR system (page 11, ¶7). 
Regarding claims 81 and 84, Wang teaches co-transforming DNA encoding the Cas9/guide RNA along with donor DNA comprising homology arms to the ADE2 gene and a hygromycin resistance gene (i.e., selection marker) (Figure 4A).  Wang teaches the homology arms flanking the hygromycin resistance gene are approximately 1000 bp and within 50 bp of the cleavage site (i.e., within 50 nucleotides of the target locus) (Figure 4A; page 5, ¶2).  Wang also teaches homologous recombination results in precise targeted gene editing (¶ spanning page 5-6).
Regarding claims 85-86, Wang teaches the SV40 and nucleoplasmin NLS are individually located at the N- and C- termini (i.e., within 20 amino acids of one or more terminus), respectively.
Regarding claims 91-93, Wang teaches the Cas9 is delivered via a DNA plasmid containing the URA3 marker gene (page 11, ¶2 and 7).
Although Wang teaches a Cas9 with a monopartite NLS and a bipartite NLS, Wang does not teach or suggest a Cas9 with two or more bipartite NLS.  Wang also does not teach delivery of Cas9 to cells as a Cas9/gRNA complex or Cas9 with an affinity tag.  

Staahl teaches modification of a tdTomato locus inside cells of the Ai9 mouse (page 431, ¶2).
Regarding claims 79-80, 85-86, and 88, Staahl teaches Cas9 comprising 2x SV40 NLS at the C-terminus and up to 7x SV40 NLS at the N-terminus of Cas9 (Figure 1B).  Staahl teaches delivery of the Cas9 as a Cas9/sgRNA complex (Figure 1B; Methods, ¶2).  Staahl teaches that increasing the number of SV40 NLSs at the N-terminus from 1 to 2 to 4, increases the efficiency of genomic modification of the tdTomato locus (Figure 1C).
Regarding claim 89, there is no special definition of “affinity tag” in the specifications.  Staahl teaches Cas9 linked to sfGFP (Figure 1B), which could be used as an affinity tag with anti-GFP antibodies.

Larias teaches various methods and compounds for delivering Cas9/gRNA RNPs to cells in gene editing assays ([0757]-[0766]).  
Regarding claims 79, 80, and 85-88, Larias teaches Cas9 with two or three NLSs at the N and C termini ([0758]; Fig 6).  Larias also teaches that exemplary NLSs can be monopartite or bipartite NLSs, including the monopartite SV40 and bipartite nucleoplasmin NLS ([0112] and [0139]).  Larias teaches various other exemplary monopartite and bipartite NLS sequences ([0112]).
Regarding claim 89, there is no special definition of “affinity tag” in the specifications.  Larias teaches Cas9 linked to mCherry ([0758]), which could be used as an affinity tag with anti-mCherry antibodies.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional bipartite NLS taught in Larias to the nucleoplasmin-NLS-containing Cas9 protein of Wang because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Wang, Larias and Stahl are all directed to the modification of nucleic acid sequences in vivo using Cas9 proteins with attached NLS sequences.  One would have been motivated to add an additional bipartite NLS of Larias to the Cas9 construct of Wang because Staahl teaches increasing the number of NLS at the N-terminus to 2 or 4 greatly increases modification of nucleic acids in vivo.  One would have a reasonable expectation of success that an additional nucleoplasmin or other bipartite NLS could be added to either the N-terminus or C-terminus of the Cas9 construct in Wang, because Staahl teaches the N-terminus can tolerate up to 4 NLS and the C-terminus can tolerate at least 2 NLS sequences.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute two of the SV40 NLS in the Cas9 RNP protein of Staahl with two of the bipartite NLSs taught in Larias because it would have amounted to a simple substitution of one known NLS for another known NLS by known means to yield predictable results.  One would have a reasonable expectation of success that a bipartite NLS could be used in the Cas9/gRNA RNPs in Staahl because Larias teaches that bipartite NLSs are exemplary NLSs in Cas9/gRNA RNAPs.  One would have been motivated to do so by Wang who has a working example of Cas9 with the bipartite nucleoplasmin NLS to edit the genome of a cell. 

Claims 82 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al., Scientific Reports (2016), 6:31145 | DOI: 10.1038/srep31145, pages 1-13), Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods) and Larias (US 20170137801 A1, published May 18, 2017) as applied to claims 79-81, 84-89 and 91-93 above, in further view of Hisano (Hisano et al., Scientific Reports (2015) 5:8841, DOI: 10.1038/srep08841, pages 1-7) and Ansai (Ansai and Kinoshita, Biology Open (2014) 3, 362–371 doi:10.1242/bio.20148177, pages 362-371)

The teachings of Wang, Staahl and Larias are recited and applied as described above for claims 79-81, 84-89 and 91-93.  
Wang, Staahl and Larias do not teach or suggest a donor molecule that contains a selection marker or a reporter gene that is operably linked to a promoter present in the intracellular nucleic acid molecule after homology directed repair (HDR).  Wang, Staahl and Larias also do not teach or suggest delivery of Cas9 to cells as RNA.
However, Hisano teaches precise knock-in genome modification of Zebrafish cells that results in tagging an endogenous protein with GFP (i.e., a marker gene) under the control of the protein’s endogenous promoter (Abstract). 
Regarding claim 82, Hisano teaches integration of eGFP at the C-terminus of the keratin protein (krtt1c19e locus) using an HDR donor comprising eGFP and two homology arms (Figure 2A and D; page 2, ¶5).  Hisano teaches zebrafish expressing eGFP in keratinocytes in the epidermis, indicating that eGFP was operably linked to the endogenous keratin promoter (Figure 1C; page 2, ¶5-6).  Hisano also teaches the homology-directed repair integration results in precise gene editing (page 2, ¶1). 
Regarding claim 90, Hisano teaches the zebrafish were injected with mRNA encoding Cas9 and guide RNAs (Methods, ¶1 and 5).  Hisano teaches that the construct for Cas9 was provided Dr. Kinoshita and described in Ansai and Kinoshita, Biology Open (2014) 3, 362–371 (Methods, ¶1).  
Ansai teaches delivery of Cas9 containing an N-terminal NLS and a C-terminal NLS as capped mRNA (page 364l ¶4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a donor DNA containing a marker gene such that it would be operably linked to an endogenous promoter after integration as taught in Hisano in the method of Wang because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Wang and Hisano are both directed to genome editing using Cas9 NLS fusions.  One would have a reasonable expectation that a donor with a marker protein could be precisely integrated in the method of Wang such that the marker is operably linked to an endogenous promoter because both Wang and Hisano teach homologous recombination results in precise targeted replacement of the homology arms.  One would have been motivated to use a donor with a marker that would be operably linked to an endogenous promoter after integration in order to assess tissue-specific promoter activity or endogenous protein cellular localization.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver Cas9 with two NLSs as an RNA as taught in Hisano and Ansai because it would have amounted to a simple substitution of one delivery method for another by known means to yield predictable results.  One would have a reasonable expectation of success that a Cas9 with two bipartite NLSs could be successfully delivered as RNA because Hisano and Ansai teach delivery of Cas9 with two generic NLSs as RNA.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al., Scientific Reports (2016), 6:31145 | DOI: 10.1038/srep31145, pages 1-13), Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods) and Larias (US 20170137801 A1, published May 18, 2017) as applied to claims 79-81, 84-89 and 91-93 above, in further view of Zanta (Zanta et al., Proc. Natl. Acad. Sci. (1999),  96: 91–96).

The teachings of Wang, Staahl and Larias are recited and applied as described above for claims 79-81, 84-89 and 91-93.  
Wang, Staahl and Larias do not teach or suggest a donor DNA linked to one or more NLSs that allow the donor nucleic acid molecule to localize to the nucleus of cells.
However, Zanta teaches efficient delivery of double stranded DNA to the nucleus by attaching the SV40 NLS to the DNA (Abstract).  Zanta also teaches “[t]ranslocation of exogenous DNA through the nuclear membrane is a major concern of gene delivery technologies.” (Abstract).  Zanta teaches covalently linking a hairpin oligonucleotide with an NLS (Figure 2).  Zanta teaches attaching an NLS to DNA greatly increases expression of a gene encoded by the DNA (Figure 3).  Finally, Zanta teaches that DNA with a covalently attached NLS is functional in a variety of cell types (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA with an NLS covalently attached to it as taught in Zanta as the donor DNA in the method of Wang because it would have amounted to a simple combination of elements by known means to yield predictable results.  One would have a reasonable expectation of success that a donor DNA with a covalently attached NLS could be recognized and accessed by the homologous recombination machinery because Zanta teaches that DNA-NLS fusions can be accessed by the transcriptional machinery to express the gene encoded by the DNA-NLS fusion.  One would have been motivated to do so because Zanta teaches attaching an NLS greatly increases import into the nucleus into a variety of cells.

Conclusion
No claims are allowable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          


/NANCY J LEITH/Primary Examiner, Art Unit 1636